77^5-o3
        Z3, Qv/^




                          g-^£ COURTOFCMNAUPPEAlS
                                      MAR 25 2015

                                   Ab@fAcos?a,0!erk




  £?o            /<   &




AA GJe&L'&Su&e
    ZdAAlo*




                    -i.   /




%£%£&£&                           i^O *—
^fa/but' Jltj&rtfar eJU*

                      (T
v^W^ V^M^a/k^^
            •ie // /^W *?/nejA''c^Js
// ^7? ^5
                                       ^T^-A
        /




K&s-s
      EX PARTE         *ih^ruse
                        §tstnctclerK no'o978i§ 2o"BIN THE 185TH^    ^COURT
                                                               DISTRICT
                                      p?S*a^        §      OF
                     -Time:—-H^rc^"^1

      DAMACIA BUSW-                                 §      HARRIS COUNTY, TEXAS
         Applicant
                         MOTION REQUESTING DESIGNATION OF ISSUES

            The State of Texas, by and through its Assistant District Attorney for Harris

      County, requests that this Court, pursuant to Tex. Code Crim. Proc. art. 11.07, §3(d),

      designate that the issue of whether the applicant received effective assistance of

      counsel at trial needs to be resolved.


            Service has been accomplished by mailing a true and correct copy of the
      foregoing instrument to the following address:
                     Mr. Damacia Danielle Busby
                     TDCJ #1275382
                     Ramsey II Unit
                     1200 FM 655
                     Rosharon, Texas 77583


            SIGNED this 7th day of January, 2015.

                                                Respectfully submitted,



                                               Sharon Y. Chu
                                               Assistant District Attorney
                                                Harris County, Texas
                                               1201 Franklin, Suite 600
                                               Houston, Texas 77002
                                               (713) 755-6657
                                               Texas Bar I.D. #24051950




A«*
                                                                           FILE D
                                                                                   Chris Daniel
                                                                               District Clerk



                                  CAUSE NO. 09731:203^ Tlma; _
                                              "" ///0*"    V Harrlfj/C
                                                                Sy_
EX PARTE                                                  IN THE 185TH DISTRICT COURT



                                 .7 lot
                                    /?/
DAMACIA BUSBY                    »*^
      ^Tsaclcr'v •>'-'V ^i-!tif'•rocord flled and «recorded
                               ias if appears on this date.

s =6hL    .
I 1BARRIS (
                                                                      Chris Daniel
                                                                      District Clerk

                                                                      JAN 0 7 201
                                      CAUSE NO. 0978120-B      Time


     EX PARTE                                             IN THE 185TH D#TRICT CCUJRT

                                                          OF


     DAMACIA BUSBY                                 §      HARRIS COUNTY, TEXAS
        Applicant


                                     CERTIFICATE OF SERVICE


           Service has been accomplished by sending a copy of this instrument to the

     following address:

                    Mr. Damacia Danielle Busby
                    TDCJ #1275382
                    Ramsey II Unit
                    1200 FM 655
                    Rosharon, Texas 77583

           SIGNED this 7th day of January, 2015.



                                               Respectfully submitted.




                                               Sharon Y. Chu
                                               Assistant District Attorney
                                               Harris County, Texas
                                               1201 Franklin, Suite 600
                                               Houston, Texas 77002
                                               (713) 755-6657
                                              Texas Bar ID 24051950



                     A




A^
           '-•>*   ' • Virjf,   *S ^jr* »*«•!




8TA"

I.C'        /V:-'^^»'tej!i!y, Texas> certify that
Inlei   /.k?                        / -."frol^.i'aHecord filed and or recorded
In m, v^-aJt• ..•'-•'' "'T">"-(;pf£/j> it appears on this data.
Wltfifli»^y&^(,d»|d a'foj d^srla? this
chIISaR
HAfe?
                                                          .Deputy



                      '•''"'•t.-K.-runU""""
                                          CHRIS DANIEL
                                   Harris County District Clerk



January 8, 2015                                                                                       JVp
DAMACIA BUSBY
#1275382 RAMSEY II UNIT
1200 FM 655
ROSHARON, TEXAS 77583

To Whom It May Concern: